DETAILED ACTION
The instant application having Application No. 17/646,107 filed on 12/27/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on applications filed on 05/24/2017 (CHINA 201710373245.2), 03/14/2017 (CHINA 201710149997.0), 11/16/2016 (CHINA 201611008262.8) and 05/30/2016 (CHINA 201610371842.7).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent Application No. US 11,212,799 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-12 of the instant Application anticipate all the limitations as in claims 1-8 of the U.S. Patent Application No. US 11,212,799 B2.

Instant Application
U.S. Patent App. No. US 11,212,799 B2
Claim 1

A method for operating a user equipment (UE) in a wireless communication system, the method comprising:

receiving, from a base station, first information on a number of at least one bandwidth part (BWP) and second information associated with at least one BWP identifier;





receiving, from the base station, downlink control information (DCI) including an indicator and resource information;









identifying frequency domain resources based on the resource information and a BWP indicated by the indicator in the DCI from among the at least one BWP according to the second information; and

transmitting uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources.


Claim 1

A method for operating a user equipment (UE) in a wireless communication system, the method comprising:

receiving, from a base station, first information on a number of at least one bandwidth part (BWP) and second information associated with at least one BWP identifier, wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information;

receiving, from the base station, downlink control information (DCI) including an indicator and resource information;

identifying a BWP indicated by the indicator in the DCI from among the at least one BWP based on the second information, wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier;

identifying frequency domain resources based on the resource information and the identified BWP; and



transmitting uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources.



Claim 2

wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information.

Claim 1

…wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information…

Claim 3

wherein the DCI is received in the first type search space.
Claim 2

wherein the DCI is received in the first type search space.

Claim 4

wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier.
Claim 1

….wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier…

Claim 5

wherein, when the DCI is received in the second type search space, the at least one BWP includes the second BWP indicated in the system information.
Claim 3

wherein, when the DCI is received in the second type search space, the at least one BWP includes the second BWP indicated in the system information.




Claim 6

further comprising: receiving information for a resource block group corresponding to the frequency domain resources.

Claim 4

further comprising: receiving information for a resource block group corresponding to the frequency domain resources.

Claim 7

A user equipment (UE) in a wireless communication system, the UE comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver, and configured to:

receive, from a base station, first information on a number of at least one bandwidth part (BWP) and second information associated with at least one BWP identifier, 

receive, from the base station, downlink control information (DCI) including an indicator and resource information,














identify frequency domain resources based on the resource information and a BWP indicated by the indicator in the DCI from among the at least one BWP according to the second information, and

transmit uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources.

Claim 5

A user equipment (UE) in a wireless communication system, the UE comprising:
at least one transceiver; and at least one processor operably coupled to the at least one transceiver, and configured to:

receive, from a base station, first information on a number of at least one bandwidth part (BWP) and second information associated with at least one BWP identifier;

receive, from the base station, downlink control information (DCI) including an indicator and resource information;

identify a BWP indicated by the indicator in the DCI from among the at least one BWP based on the second information, wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier, wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information;


identify frequency domain resources based on the resource information and the identified BWP; and



transmit uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources.

Claim 8

wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information.
Claim 5

….wherein the at least one BWP comprises a first BWP for a first type search space excluding a second BWP for a second type search space indicated in system information…
Claim 9

wherein the DCI is received in the first type search space.
Claim 6

wherein the DCI is received in the first type search space.
Claim 10

wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier.
Claim 5

….wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier….

Claim 11

wherein, in case of the DCI received in the second type search space, the at least one BWP includes the second BWP indicated in the system information.


Claim 7

wherein, in case of the DCI received in the second type search space, the at least one BWP includes the second BWP indicated in the system information.

Claim 12

wherein the at least one processor is further configured to: receive information for a resource block group corresponding to the frequency domain resources.
Claim 8

wherein the at least one processor is further configured to: receive information for a resource block group corresponding to the frequency domain resources.



Allowable Subject Matters
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objection(s) are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (Pub # US 2015/0208387 A1 hereinafter Awad) in view of Papasakellariou et al. (Pub # US 2012/0320846 A1 hereinafter Papasakellariou), and further in view of Li et al. (Pub # US 2017/0135105 A1 hereinafter Li).
Regarding claim 1, Awad teaches “a method for operating a user equipment (UE) in a wireless communication system,” as [(Para. 0044), user device that communicates with a communication node over a wireless interface] “the method comprising: receiving, from a base station, first information on a number of at least one bandwidth part (BWP) and second information associated with at least one BWP identifier;” [(Para. 0116), In this case, the mobile telephone 3 would interpret the received DCI message in a different way (and of course the base station 5 would change the way in which it generates the DCI message) as follows: [0119] The first field with ceil(log2K) bits is used to indicate a selection of one out of K partitions of the system bandwidth (“K partitions of the system bandwidth” interpreted as “first information/at least one bandwidth part (BWP) where each bandwidth part contains contiguous resource blocks with one RB resolution (interpreted as the second information associated with at least one BWP). The example illustrated in FIG. 9, shows the specific case where the number of partitions equals the number of resource blocks in each resource block group (P). [0120] The second field with one bit is used to indicate a shift of the resource allocation span within the selected bandwidth part.].
However, Awad does not specifically disclose receiving, from the base station, downlink control information (DCI) including an indicator and resource information; identifying frequency domain resources based on the resource information and a BWP indicated by the indicator in the DCI from among the at least one BWP according to the second information; and transmitting uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources.
In an analogous art, Papasakellariou teaches “receiving, from the base station, downlink control information (DCI) including an indicator and resource information;” as [(Para. 0018), The DCI format information bits correspond to several fields, or Information Elements (IEs), e.g., the Resource Allocation (RA) IE indicating the part of the operating BandWidth (BW) allocated to a UE for PDSCH reception or PUSCH transmission, the Modulation and Coding Scheme (MCS) IE indicating the data MCS, the IE related to the HARQ operation, etc. The BW unit for PDSCH or PUSCH transmissions is assumed to consist of several REs, e.g., 12 REs, and will be referred to herein as a Resource Block ( RB). Additionally, a RB over one subframe will be referred to as a Physical RB (PRB).] “transmitting uplink data on a physical uplink shared channel (PUSCH) using the frequency domain resources” as [(Para. 0018), The DCI format information bits correspond to several fields, or Information Elements (IEs), e.g., the Resource Allocation (RA) IE indicating the part of the operating BandWidth (BW) allocated to a UE for PDSCH reception or PUSCH transmission].
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate Papasakellariou’s teaching into Awad’s teaching. The motivation for making the above modification would be to enhance the reliability of a channel estimate provided by the DMRS in a PRB conveying ePDCCH beyond the one obtained in a PRB conveying PDSCH [Papasakellariou: Para. 0042]. 
However, the combination of Awad and Papasakellariou does not specifically disclose identifying frequency domain resources based on the resource information and a BWP indicated by the indicator in the DCI from among the at least one BWP according to the second information.
In an analogous art, Li teaches “identifying frequency domain resources based on the resource information and a BWP indicated by the indicator in the DCI from among the at least one BWP according to the second information” [(Para. 0012), method for dynamically allocating resource is provided, which may include that: an evolved Node B acquires resource allocation information of DL data and/or UL data indicated by DL control signaling, wherein the resource allocation information may include positions and number of Resource Allocation Elements (RAEs), each RAE may include N transmission symbols in a time domain, and may occupy the whole bandwidth in a frequency domain, or each RAE may occupy a Bandwidth Part (BP) in X BPs in the frequency domain, the X BPs forming the frequency domain….. [(Para. 0012), each RAE may occupy a Bandwidth Part (BP) in X BPs in the frequency domain…(Para. 0013), In the embodiment of the disclosure, (a) value(s) of N and/or X may be determined in at least one of manners as follows: the value(s) of N and/or X are/is predefined; the value(s) of N and/or X are/is determined according to a system bandwidth; and the value(s) of N and/or X are/is configured through high-layer signaling ….(Para. 0368), positions and/or occupied bandwidth sizes of the frequency-domain resources may be configured through high-layer signaling and/or in a predefined manner, or, the positions and/or occupied bandwidth sizes of the frequency-domain resources may be indicated by a state of bits left after allocation to time-domain resources in DCI]].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate Li’s teaching into Awad’s and  Papasakellariou’s teachings. The motivation for making the above modification would be for dynamically allocating resources to reduce control signaling overhead for LTE and high-frequency carriers in LTE carrier and high-frequency carrier independent networks [Li: Para. 0010 and 0011].  
Regarding claim 4, the combination of Awad, Papasakellariou and Li, specifically Li teaches “wherein each of the at least one BWP corresponds to each of the at least one BWP identifier, and the indicator in the DCI indicates one of the at least one BWP identifier” [(Para. 0012), each RAE may occupy a Bandwidth Part (BP) in X BPs in the frequency domain, the X BPs forming the frequency domain, N being an integer more than 0 and X being an integer more than 1… (Para. 0022), In the embodiment of the disclosure, (a) time-domain position(s) and/or frequency-domain position(s) of the one or more RAEs in the time window NRAE sw may be indicated by the bits of the DCI in the time-domain element.].
Regarding claim 6, the combination of Awad, Papasakellariou and Li, specifically Papasakellariou teaches “further comprising: receiving information for a resource block group corresponding to the frequency domain resources” as [(Para. 0018), The BW unit for PDSCH or PUSCH transmissions is assumed to consist of several REs, e.g., 12 REs, and will be referred to herein as a Resource Block ( RB). Additionally, a RB over one subframe will be referred to as a Physical RB (PRB).]. 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claims 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Awad in view of Papasakellariou, further in view of Li, and further in view of Wu et al. (Pub # US 2014/0177582 A1 hereinafter Wu).
Regarding claim 3, the combination of Awad, Papasakellariou and Li does not specifically disclose wherein the DCI is received in a UE-specific search space.
In an analogous art, Wu teaches “wherein the DCI is received in a UE-specific search space” as [(Para. 0068), DCI format 1A are sent and received in the first UE-specific search space].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate Wu’s teaching into Awad’s, Papasakellariou’s and Li’s teachings. The motivation for making the above modification would be for detecting effective downlink control channel information to solve the problem of insufficient physical downlink control channel (PDCCH) resources due to the increased requirements for user access [Wu: Para. 0028]. 
Regarding claim 5, the combination of Awad, Papasakellariou, Li and Wu, specifically Wu teaches “wherein, when the DCI is received in the second type search space, the at least one BWP includes the second BWP indicated in the system information” as [(See Table 2), UE downlink transmission PDCCH corresponding to mode DCI format Search space PDSCH transmission plan Mode 1 DCI format 1A Common search space].  
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463